Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159813                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JOSEPH S. BELL,                                                                                      Richard H. Bernstein
             Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159813
                                                                    COA: 341858
                                                                    MCAC: 14-000081
  CITY OF SAGINAW,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 21, 2019
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Workers’ Compensation Board of
  Magistrates for further consideration. The magistrate concluded that, although the
  plaintiff had suffered a work-related injury, a determination of his residual wage-earning
  capacity in 2012 and in 2014 was moot because he had failed to make a good-faith effort
  to look for work within his qualifications and training in those years. However, the
  magistrate failed to address “what jobs, if any, [the plaintiff] is qualified and trained to
  perform within the same salary range as his maximum earning capacity at the time of the
  injury.” See Stokes v Chrysler, LLC, 481 Mich. 266, 282 (2008) (emphasis added). On
  remand, the magistrate shall make findings regarding this component of a prima facie
  case of disability. On the basis of those findings, the magistrate shall then make findings
  as to whether the plaintiff successfully bore his burden of proving the remaining
  components of a prima facie case of disability, specifically, “that his work-related injury
  prevents him from performing some or all of the jobs identified as within his
  qualifications and training that pay his maximum wages” and that “if the [plaintiff] is
  capable of performing any of the jobs identified . . . that he cannot obtain any of these
  jobs.” Id. at 283; see also id. (stating that “[t]he claimant must make a good-faith attempt
  to procure post-injury employment if there are jobs at the same salary or higher that he
  is qualified and trained to perform and the claimant’s work-related injury does not
  preclude performance”) (emphasis added).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2019
           p1113
                                                                               Clerk